Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 1 of 19 Page ID #1954




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


     MAURICE L. WALLACE,                              )
                                                      )
                  Plaintiff,                          )
                                                      )
     vs.                                              )           Case No. 17-cv-0576-DWD
                                                      )
     KIM BUTLER, et al.                               )
                                                      )
                 Defendants.                          )
                                                      )
                                                      )

                                 MEMORANDUM AND ORDER

 DUGAN, District Judge:

           Plaintiff Maurice Wallace, an inmate of the Illinois Department of Corrections

 (“IDOC”) currently incarcerated in Menard Correctional Center (“Menard”), brings this

 action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983, the

 Americans with Disabilities Act (“ADA”) and Rehabilitation Act (“RA”). Before the

 Court is Plaintiff’s Motion for Preliminary Injunction related to Plaintiff’s potential

 release from segregation. 1 (Doc. 170). The Defendants filed a Response in opposition.

 (Doc. 188).     An evidentiary hearing on the Motion was held on January 19, 2021.




 1 The parties use various other terms for the housing arrangement—Plaintiff prefers “solitary confinement”
 while IDOC has recently adopted the terminology of “restrictive housing.” In modern Seventh Circuit and
 Illinois jurisprudence, the term “segregation” is most commonly used, and the Court will continue to use
 that term until the Seventh Circuit directs otherwise.
                                                     1
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 2 of 19 Page ID #1955




 Supplemental briefing was submitted by each side as well. (Docs. 208 and 209). Plaintiff’s

 Motion is DENIED.

                                     Factual Background

        Plaintiff has been held in segregation since 2006, and Plaintiff filed this case in part

 seeking his release from segregation. (Doc. 152, p. 40). In 2020, IDOC informed Plaintiff

 and his counsel that he would be scheduled for release into the general population in

 December 2020. (Doc. 171, p. 4). IDOC’s plan for transitioning Plaintiff appears to

 involve a six-week program, during which Plaintiff will have 90 minutes twice per week

 in general population and a one-day seminar course on life skills. (Ex. A, Slide 4). It also

 provides for removal from the transition program for disciplinary infractions. (Id., Slide

 6).

        Defendants state that Plaintiff has been seeing an on-site clinical social worker

 (Carri Morris) on a bi-monthly basis since July 2020 in preparation for the transition to

 general population. (Doc. 188, p. 4). These half-hour to hour-long sessions focus on

 Plaintiff’s transition, including “coping mechanisms and techniques for dealing with

 anxiety and high stress.” (Id.). Plaintiff is also permitted to leave his cell for certain other

 activities. (Id., p. 5). Plaintiff, who is designated Seriously Mentally Ill (“SMI”), also has

 monthly appointments with a clinical psychiatrist, Dr. Poteat.           (Id.).   Additionally,

 Menard staff have formulated a Mental Health Master Treatment Plan (“Treatment

 Plan”), which outlines the specifics of Plaintiff’s mental health interventions. (Doc. 193).


                                                2
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 3 of 19 Page ID #1956




 Plaintiff is expected to remain in a single-occupancy cell during his transition, and to

 continue being seen by Morris after being placed in general population. (Doc. 188., pp.

 5-6). Additionally, IDOC has promulgated a new policy requiring an individualized

 “transition and stabilization plan” for offenders moving from restrictive housing to

 general population, developed by a Restrictive Housing Review Committee comprised

 of medical, security, clinical, mental health and administrative staff. (Id., p. 5).

        Major Rowland provided testimony that he oversees the North 2 cellhouse where

 Plaintiff is housed and has known him since 2006. (Doc. 207, p. 17). He prepared a

 Restrictive Housing Transition and Stabilization Plan (“Transition Plan”) for Plaintiff in

 consultation with Morris. (Id., pp. 21-22). Under the Transition Plan, Plaintiff was moved

 within North 2 from disciplinary segregation to a larger administrative detention cell.

 (Id., p. 22). This was considered advantageous because of Plaintiff’s familiarity with

 North 2 staff, and the Transition Plan calls for him to remain single-celled during the

 transition. (Preliminary Injunction Hearing Exhibit 2). The Transition Plan also requires

 Plaintiff to attend group therapy sessions, be seen by a mental health professional

 (“MHP”) regularly, and complete a number of programs such as Anxiety Management,

 Conflict Resolution and Anger Management. (Id.). A description provided to Plaintiff

 by Morris defines successful completion as at least 90% attendance, active engagement

 and participation.    (Preliminary Injunction Hearing Exhibit 3).         Were he to get a

 disciplinary ticket during the transition program, Major Rowland testified that he would


                                               3
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 4 of 19 Page ID #1957




 not be moved back to segregation but would remain in the administrative detention cell

 for whatever penalty time he was required to serve. (Doc. 207, pp. 32-33).

        Carri Morris testified that she did not have any special training on the effects of

 segregation on prisoners other than internal PowerPoint presentations. (Doc. 207, p. 38).

 Rowland and Morris each testified that Plaintiff’s Transition Plan was created without

 consultation with any physicians or psychiatrists. (Id., pp. 36-37). Morris did consult

 with her supervising psychologist, Dr. Reister, on transition plans in general. (Id., p. 45).

 Morris also testified that the programs she selected for Plaintiff’s Transition Plan were

 formulated or approved by Wexford Health Sources, but that she had not vetted them

 with a psychiatrist or psychologist. (Id., p. 43).

        Plaintiff submitted an unsigned report from his retained expert, Dr. Stuart

 Grassarian. (Doc. 176). The report discusses in some depth the overall psychological

 effects long-term segregation or solitary confinement can have on prisoners, and the

 psychological effects prolonged segregation has had on Plaintiff in particular. Dr.

 Grassian is a psychiatrist and was recognized without objection as an expert on the

 psychological effects of solitary confinement on prisoners in general. (Doc. 207, pp. 53-

 55, 59). He interviewed Plaintiff twice in 2019 regarding his specific situation. (Doc. 207,

 pp. 56-57)

        Dr. Grassian testified at some length regarding Plaintiff’s current psychological

 issues, including suicidality, major depression, auditory hallucinations telling him it is


                                               4
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 5 of 19 Page ID #1958




 “kill or be killed,” threatening visual hallucinations and “vaguely delusional thinking[.]”

 (Doc. 207, pp. 59-61). He agreed that returning Plaintiff to general population without a

 transition program would be extremely harmful. (Id., p. 61). He described the important

 features of such a “step-down” program for transition as normalizing the experience in a

 group setting, gradual introduction and increase in structured and unstructured

 activities, very frequent interactions regarding a prisoner’s feelings on progress, and the

 ability to go back to their cell when they feel overwhelmed. (Id., pp. 62-63).

        When asked about the Transition Plan, Dr. Grassian characterized it as “too

 basic[.]” (Doc. 207, p. 63). He took specific issue with the 90% program attendance

 requirement could be counterproductive, as it would effectively penalize Plaintiff for

 engaging in a necessary behavior (exiting or avoiding public situations when feeling

 overwhelmed). (Id., pp. 63-65). Dr. Grassian also suggested that the types of therapy

 mandated for Plaintiff (Rational Emotive Behavior Therapy (“REBT”) and Cognitive-

 Behavioral Therapy (“CBT”)) are “not terribly appropriate” for Plaintiff’s issues, though

 he indicated that he was “not saying they’re 100 percent inappropriate[.]” (Id., p. 65). Dr.

 Grassian opined that if Plaintiff is put in a situation where he is overwhelmed and cannot

 get away from it, his mental condition could be substantially harmed. (Id., p. 68). He

 acknowledged that there are different ways to successfully implement a step-down

 process, and that he does not have the expertise to design one. (Id., pp. 68-69).




                                              5
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 6 of 19 Page ID #1959




        In post-hearing briefing, Plaintiff submitted two scholarly articles and a press

 release. (Doc. 209-1, pp. 16-51). The first, entitled “Step-Down Programs and Transitional

 Units: A Strategy to End Long-Term Restrictive Housing” was issued by the Vera

 Institute of Justice, a private non-profit group. The article focuses primarily on best-

 practices, identifying five “key aspects” to an effective transition program:

        1. Individualized decisions about who is placed in the program;

        2. Conditions that differ significantly from restrictive housing;

        3. Meaningful out-of-cell group programming and activities;

        4. A clear process for progressing through the program, including frequent
           reviews by a multidisciplinary team, individual behavior plans, and
           transparency and tangibility in the review criteria; and

        5. Carefully planned transitions to general population.

 (Doc. 209-1, pp. 19-20). It also cautions against “loops,” where a violation of rules

 automatically places the prisoner back at the beginning of the process. (Id., p. 21). The

 second article, “Working to Limit Restrictive Housing: Efforts in Four Jurisdictions to

 Make Changes” was put forth by the Association of State Correctional Administrators

 and Liman Center for Public Interest Law. (Id., pp. 29-49). Finally, Plaintiff included a

 press release from the State of Tennessee, which contains a broad description of their 160-

 hour Restrictive Housing Step-Down Program. (Id., p. 51).




                                              6
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 7 of 19 Page ID #1960




        Plaintiff’s specific requests for an injunction appear to have changed over time. In

 his Motion, Plaintiff requested an Order requiring IDOC to implement a transitional plan

 in accordance with four requirements:

               1. It should be tailored to Plaintiff and his specific psychological
                  profile and needs, and should be monitored and potentially
                  adapted over time.

               2. It should involve a gradual introduction to structured activity
                  outside his cell over the course of months, not weeks.

               3. Plaintiff should have a counselor that speaks with him in person
                  regularly to cope with the feelings of fear and being
                  overwhelmed that inevitably accompany the transition process.

               4. Plaintiff should have a single-occupancy cell during the
                  transition that he can retreat to for alone time.

 (Doc. 170). At the hearing, Plaintiff’s counsel proposed a somewhat different set of relief.

 First, he suggested that the Court order the parties to meet and confer within a given time

 to try and come up with an agreed scheme. (Doc. 207, p. 82). In the alternative or if that

 failed, Plaintiff proposes that the Court order each side to submit proposed transition

 plans for the Court’s adoption or appoint a special master. (Id., pp. 82-83). In his Post-

 Hearing Brief (Doc. 209), Plaintiff retreats somewhat to his original position on requested

 relief. He appears to concede that IDOC’s current plans meet Points 1 (an individualized

 and adaptive plan) and 4 (maintain Plaintiff in a single-occupancy cell during the

 transition period). (Doc. 209, p. 6). He now asks that the Court order for “an appropriate

 and gradual ‘step down’ program” and that a counselor be available on a “regular” basis


                                              7
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 8 of 19 Page ID #1961




 instead of the current twice-per-month basis. (Id., pp. 6-7). He goes on to suggest a

 transfer to the Joliet Treatment Center, or “if Joliet is unsuitable, or if Mr. Wallace is

 somehow ineligible for such a transfer” require Menard to “construct a program that

 incorporates the testimony of Dr. Grassian and the experience of states that have

 reformed their systems.” (Doc. 209, pp. 8-9).


                                     Legal Standards

        Preliminary injunctions are extraordinary and drastic remedies that should not be

 granted unless the movant makes a clear showing that it has carried its burden of

 persuasion. Mazurek v. Armstrong, 520 U.S. 968, 972 (1997). Mandatory preliminary

 injunctions, like the one requested here are “ordinarily cautiously viewed and sparingly

 issued.” Graham v. Medical Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997).

        Under Federal Rule of Civil Procedure 65, the party moving for an injunction has

 the burden of showing that 1. it has some likelihood of succeeding on the merits, 2. that

 no adequate remedy at law exists, and 3. that it will suffer irreparable harm in the interim

 period prior to final resolution of its claims. Girl Scouts of Manitou Council, Inc. v. Girl

 Scouts of U.S. of America, Inc., 549 F.3d 1079, 1086 (7th Cir. 2008). If the movant establishes

 these elements, the Court must then balance the potential harm to the movant if the

 preliminary injunction were wrongfully denied, against the potential harm to the non-

 movant if the injunction were wrongfully granted. Cooper v. Salazar, 196 F.3d 809, 813




                                               8
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 9 of 19 Page ID #1962




 (7th Cir. 1999). The Court should also take into consideration the effect that granting or

 denying the injunction will have on the public. Girl Scouts, 549 F.3d at 1086.

        The Prison Litigation Reform Act (“PLRA”) adds an additional layer of restrictions

 to injunctive requests by prisoners. 42 U.S.C. § 1997e & 18 U.S.C. § 3626. “The PLRA

 states that no prospective relief shall issue with respect to prison conditions unless it is

 narrowly drawn, extends no further than necessary to correct the violation of a federal

 right, and is the least intrusive means necessary to correct the violation.” Brown v. Plata,

 563 U.S. 493, 530 (2011) (citing 18 U.S.C. § 3626(a)). “When determining whether these

 requirements are met, courts must give substantial weight to any adverse impact on

 public safety or the operation of a criminal justice system.” Id. (internal quotations

 omitted).

        Plaintiff’s claim relating to his transition to general population is twofold. First,

 he argues that releasing him into the general population without an adequate plan would

 be deliberate indifference to Plaintiff’s serious medical needs—specifically, his

 psychological needs. Deliberate indifference requires that “the official must both be

 aware of facts from which the inference could be drawn that a substantial risk of serious

 harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837

 (1994). “Prison officials violate the Eighth Amendment's proscription against cruel and

 unusual punishment when they display deliberate indifference to serious medical needs

 of prisoners.” Fields v. Smith, 653 F.3d 550, 554 (7th Cir. 2011). The deliberate indifference


                                               9
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 10 of 19 Page ID #1963




 inquiry has two parts: (1) whether a plaintiff suffered from an objectively serious medical

 condition and (2) whether the defendants were deliberately indifferent to that condition.

 Campbell v. Kallas, 936 F.3d 536, 545 (7th Cir. 2019). Under the Eighth Amendment, a

 prisoner is not entitled to demand specific care or best care possible, but only to

 “reasonable measures to meet a substantial risk of serious harm to her.” Forbes v. Edgar,

 112 F.3d 262, 267 (7th Cir. 1997).

        Second, Plaintiff argues that the transition plan violates the Americans with

 Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq., and the Rehabilitation Act (“RA”), 29

 U.S.C. §§ 794-794e. The analysis governing the ADA and the RA is the same, “except that

 the Rehabilitation Act includes as an additional element the receipt of federal funds,

 which all states accept for their prisons.” Jaros v. Ill. Dep't of Corrs., 684 F.3d 667, 671 (7th

 Cir. 2012). ADA and RA claims require that a claimant show (1) he is a qualified person

 (2) with a disability and (3) the Department of Corrections denied him access to a

 program or activity because of his disability. See 29 U.S.C. § 705(2)(B); Wis. Cmty. Serv.

 v. City of Milwaukee, 465 F.3d 737, 746 (7th Cir. 2006); Grzan v. Charter Hosp. of Nw. Ind.,

 104 F.3d 116, 119 (7th Cir. 1997). Refusing to make reasonable accommodations is

 tantamount to denying access; although the RA does not expressly require

 accommodation, “the Supreme Court has located a duty to accommodate in the statute

 generally.” Wis. Cmty. Serv., 465 F.3d at 747; see also Alexander v. Choate, 469 U.S. 287, 300-




                                                10
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 11 of 19 Page ID #1964




 01 (1985). Defendants concede for purposes of the Motion that Plaintiff is a qualified

 person with a disability. (Doc. 215, p. 13).


                                                     Discussion

                                    Likelihood of Success on the Merits

          As noted, to obtain a preliminary injunction, Plaintiff must demonstrate a

 likelihood of success on the merits. A movant's showing of likelihood of success on the

 merits must be “strong.” Tully v. Okeson, 977 F.3d 608, 613 (7th Cir. 2020) (citing Ill.

 Republican Party v. Pritzker, 973 F.3d 760, 762–63 (7th Cir. 2020)). This “does not mean

 proof by a preponderance .... [b]ut it normally includes a demonstration of how the

 applicant proposes to prove the key elements of its case.” Id. 2

          In this, Plaintiff has not shown a sufficient likelihood of success to clear this hurdle

 as to the Transition Plan and related Treatment Plan on either deliberate indifference or

 ADA/RA grounds. 3

          The plans at issue straddle the line between medical treatment and prison

 operations. The Transition Plan was formulated by a mixture of prison staff (Major




 2
   How strong this likelihood must be is the subject of some uncertainty. The holding in Illinois Republican Party
 specifically condemns the previously-applied standard of “better than negligible chance of success” but offers little in
 the way of guidance other than “less than a preponderance of evidence.” Further, the Seventh Circuit has said that the
 “sliding scale” approach still applies, despite the recalibration of the standard. Mays v. Dart, 974 F.3d 810, 822 (7th
 Cir. 2020). The Court assumes that the low end of the sliding scale now starts at “strong” and becomes more
 demanding from there.
 3
  The Court makes no indication regarding Plaintiff’s likelihood of success at trial on his deliberate indifference claims
 regarding past deliberate indifference.
                                                           11
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 12 of 19 Page ID #1965




 Rowland) and mental health staff (Morris), while the Treatment Plan appears to have

 been the work primarily of Morris. On a deliberate indifference claim with regard to the

 medical and mental health aspects, prison officials are generally entitled to rely on the

 professional judgment of medical staff, unless they have a reason to believe (or actual

 knowledge) that such staff “are mistreating (or not treating) a prisoner.” Hayes v. Snyder,

 546 F.3d 516, 527 (7th Cir. 2008). Medical professionals, in turn, may be found to be

 deliberately indifferent if they make a decision that represents “such a substantial

 departure from accepted professional judgment, practice, or standards, as to demonstrate

 that the person responsible actually did not base the decision on such a judgment.”

 Donald v. Wexford Health Sources, Inc., 982 F.3d 451, 458 (7th Cir. 2020).

        Here, the evidence is that Rowland relied on his professional judgment in

 formulating the overall Transition Plan in consultation with Morris, and that Morris in

 turn relied on her professional judgment in determining that the Transition Plan and

 Treatment Plan were adequate to address Plaintiff’s mental health needs during the

 transition. At the hearing Plaintiff’s counsel voiced his own belief that Morris’s efforts

 were undertaken in good faith. (Doc. 207, pp. 77-78). The standard is not whether a

 professional’s judgment is correct, just that they used their judgment in deciding on the

 course of action. The evidence adduced shows that professional judgment was utilized,

        Plaintiff’s line of attack has been that Morris and the other prison officials involved

 lack the training and expertise to put together an effective plan. In his reply brief, Plaintiff


                                               12
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 13 of 19 Page ID #1966




 argues that the “professional judgment” standard (and its inherent deference to that

 judgment) should not apply to Rowland and Morris. In Youngberg v. Romeo, 457 U.S. 307,

 323 (1982), the Court articulated the “substantial departure from accepted professional

 judgment, practice, or standards” in the context of restraint of involuntarily committed

 individuals. In a footnote, the Court defined a “professional decisionmaker” as a person

 “competent, whether by education, training or experience, to make the particular

 decision at issue.” Id., n. 30. Plaintiff argues that IDOC cannot establish Morris (and

 Rowland) is entitled to deference to professional judgment because of their “total

 unawareness of the harms inflicted by long-term solitary confinement.” (Doc. 219, p. 5).

 Morris is a licensed clinical social worker with both a bachelor’s and master’s degree in

 social work. (Doc. 188-1). Rowland has an associate’s degree in criminal justice and more

 than 20 years as a corrections officer at Menard. (Doc. 207, pp. 16, 25). There is nothing

 in the record that suggests that Morris and Rowland are without the necessary

 professional qualifications and experience levels to make competent decisions regarding

 a Plaintiff’s transition from segregation to general population.

        Dr. Grassian did illuminate for the Court the unique and difficult challenges faced

 by a person who has been confined alone for long periods of time. He also provided

 opinion evidence that the Transition Plan is not adequate. However, Dr. Grassian did not

 offer his opinion as to the accepted professional judgment, practice, or standards for such

 step-down programs; he himself stated he does not have the expertise to create such a


                                             13
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 14 of 19 Page ID #1967




 plan. (Doc. 207, p. 69). Further, the scholarly articles presented by Plaintiff tend to

 reinforce the impression that the Transition Plan is at least within the realm of accepted

 professional judgment, practice, or standards. The Transition Plan appears to largely

 meet the recommendations of the Vera Institute of Justice paper, which does not address

 the primary shortcoming alleged by Plaintiff—the ability for Plaintiff to disengage and

 retreat to his cell when the stress of interaction becomes overwhelming. The ASCA-

 Liman Center article describes Colorado as giving transitioning prisoners programming

 “regardless of whether they want it or not.” (Doc. 209-1, p. 32). That would appear to be

 the exact opposite of the ability to disengage and retreat.

        Plaintiff has not made a strong showing of likely success on the merits as to the

 adequacy of his Transition Plan and Treatment Plan.           It may be that a group of top

 penologists and psychological experts could craft a scheme that would give Plaintiff the

 best or least a better chance of successfully completing the transition to general

 population than the one IDOC and Menard staff have devised, but that is not the

 standard. The evidence suggests that although they may not be the best options to ensure

 an optimal outcome for Plaintiff, these plans do represent “reasonable measures to meet

 a substantial risk of serious harm” and so pass the bar of constitutional muster.

        Similarly, Plaintiff’s ADA/RA claim does not show a strong likelihood of success.

 Plaintiff’s argument is that he “is being denied access to a meaningful transition plan,

 because the plan proposed by the Defendants will exacerbate rather than accommodate


                                             14
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 15 of 19 Page ID #1968




 his serious mental illness.” (Doc. 171, p. 9). First, there is no evidence that Plaintiff is

 being denied access to a program that other non-disabled prisoners have—quite the

 opposite, as Plaintiff’s argument is that the transition scheme applied to other prisoners

 is too one-size-fits-all for him. What Plaintiff is really arguing is that the Transition Plan

 and Treatment Plan do not constitute a reasonable accommodation for his mental illness

 within the overall scheme. However, a reasonable accommodation does not require a

 perfect cure for the problem. See Stewart v. County of Brown, 86 F.3d 107, 112 (7th Cir.

 1996). In defining a reasonable accommodation in correctional facilities, courts consider

 the accommodation “in light of the overall institutional requirements,” including security

 and safety concerns and “administrative exigencies.” Love v. Westville Corr. Ctr., 103 F.3d

 558, 561 (7th Cir. 1996). Such a determination is “highly fact-specific” and requires a case-

 by-case analysis. Dadian v. Village of Wilmette, 269 F.3d 831, 838 (7th Cir. 2001). There is

 no question that prison staff has made accommodations for Plaintiff’s mental condition

 in the Transition Plan and Treatment Plan; Plaintiff only contests the adequacy of those

 accommodations. Plaintiff has not presented any evidence regarding the other factors

 the Court would have to consider in a finding on the merits, including how the requested

 accommodations would (or wouldn’t) affect institutional security or safety concerns.

 Simply asserting that the present accommodations are not sufficient does not constitute

 a strong showing of likelihood of success.

                    Irreparable Harm and Inadequate Remedy at Law


                                              15
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 16 of 19 Page ID #1969




        The party moving for a preliminary injunction must demonstrate he or she will

 likely suffer irreparable harm absent the injunctive relief. Whitaker By Whitaker v. Kenosha

 Unified School District No. 1 Board of Education, 858 F.3d 1034, 1044 (7th Cir. 2017). “This

 requires more than a mere possibility of harm” but “does not, however, require that the

 harm actually occur before injunctive relief is warranted.” Id. Also, the moving party

 must demonstrate there is no adequate remedy at law because “any award would be

 seriously deficient as compared to the harm suffered.” Id. at 1046 (internal quotations

 omitted). Inadequate remedy at law may be established by showing “preventable life-

 long diminished well-being and life-functioning.” Id.

        Plaintiff identifies two irreparable harms at issue. The first is the inherent harm of

 a continuing violation of Plaintiff’s constitutional rights. See Preston v. Thompson, 589 F.2d

 300, 303 n.3 (7th Cir. 1978) (“The existence of a continuing constitutional violation

 constitutes proof of an irreparable harm, and its remedy certainly would serve the public

 interest.”). As discussed above, however, Plaintiff has not made a clear showing of

 likelihood of success on his claim of a constitutional violation. He has therefore not

 shown that the harm from such a violation is likely to occur.

        The second identified irreparable harm is the psychological consequences. Here,

 the sole evidence presented regarding the potential harm was Dr. Grassian’s testimony

 at the hearing:

        Q:     In the absence of that element of a program, that element
               of a step-down program in a transition program, is it possible

                                              16
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 17 of 19 Page ID #1970




               that Mr. Wallace's mental condition and physical condition
               could be substantially harmed?

        A.     Certainly his mental condition could be substantially
               harmed. You put him in a situation which he's overwhelmed,
               how is he going to manage it? If he can't get away from it,
               it's very likely he'll get sicker or he won't be able to
               tolerate it and will act out in some fashion, like becoming
               self-destructive, becoming irritable, having fights with --
               you know, arguments with the corrections officers.

 (Doc. 207, p. 67:24-68:9). In describing more generally the effects of placing prisoners

 leaving solitary confinement into general population without retreat to their cells, Dr.

 Grassian stated that they “become paranoid. They become fearful. They feel

 overwhelmed, irritable.” (Id., p. 62:21-63:1)

        While psychological conditions do not lend themselves to easy or definite

 predictions of future course, this is too broad a range of possible outcomes to support the

 extraordinary step of a mandatory preliminary injunction. The Court assumes that

 “sicker” means a significant exacerbation of his existing severe mental health issues,

 which (along with becoming self-destructive) would qualify as irreparable harm with no

 adequate remedy at law.       Plaintiff becoming irritable and having arguments with

 corrections officers is not irreparable harm. Without some indication of the likelihood of

 each of these consequences occurring, the Court cannot justify the imposition of a

 mandatory injunction.

                                    PLRA Compliance



                                             17
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 18 of 19 Page ID #1971




        Further discussion is appropriate on the requested relief and its compliance with

 the PLRA. The purpose of a preliminary injunction is to preserve the status quo until the

 merits of a case can be resolved. Indiana Civ. Liberties Union v. O'Bannon, 259 F.3d 766,

 770 (7th Cir. 2001). The PLRA’s limitation of prospective relief to that which is “narrowly

 drawn, extends no further than necessary to correct the violation of a federal right, and

 is the least intrusive means necessary to correct the violation” further constrains the relief

 the Court could afford Plaintiff even if it found he were entitled to a preliminary

 injunction on this issue. Plaintiff argues that transitioning out of long-term segregation

 without a plan meeting his criteria he “will endure even greater mental suffering and

 possibly physical harm” and that the current plan “will cause him irreparable harm

 should it be allowed to continue in its current form. (Doc. 171, p. 2 and Doc. 209, p. 8).

 The implication of this argument is that the least intrusive and most narrowly-drawn

 solution to a potentially harmful transition is to stop the transition, preserve the status

 quo and keep him in segregation—an outcome that neither the parties nor the Court view

 as desirable.

        Moreover, the caution with which courts approach injunctions involving prison

 operations—especially mandatory injunctions—reinforces the conclusion that Plaintiff’s

 desired remedy goes too far. It is axiomatic that correctional officials “must have

 substantial discretion to devise reasonable solutions to the problems they face[,]”

 especially when they involve matters of safety and security. Florence v. Bd. of Chosen


                                              18
Case 3:17-cv-00576-DWD Document 220 Filed 02/18/21 Page 19 of 19 Page ID #1972




 Freeholders of Cty. of Burlington, 566 U.S. 318, 326 (2012). Here, Plaintiff is asking for a

 program that allows him to move from group settings to his cell as he may deem

 necessary, which clearly implicates security and staffing matters.           It follows that

 Plaintiff’s transition from long-term segregation to general population necessarily

 involves matters of safety and security as well as mental health services.

        Picking apart the Transition Plan and Treatment Plan element by element and

 imposing a framework with requirements of this specificity is precisely what the PLRA

 and precedent cautions against. While the individual facts of some cases merit that level

 of intervention, the circumstances here do not suggest it would be warranted even if

 injunctive relief were appropriate.

                                        Disposition

        For the reasons stated above, Plaintiff’s Motion for Preliminary Injunction (Doc.

 170) is DENIED.

 IT IS SO ORDERED.

        DATED: February 18, 2021


                                                         _________________
                                                         DAVID W. DUGAN
                                                         U.S. District Judge




                                             19
